Citation Nr: 1203663	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  10-00 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Jerry Blevins, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The Veteran served on active duty from March 1970 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In July 2011, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is on file. 

The issue of entitlement to service connection for an acquired psychiatric disorder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

In July 2011, the Veteran withdrew his appeal in the claim of entitlement to service connection for diabetes mellitus type II. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran concerning the claim of entitlement to service connection for diabetes mellitus type II have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2011, the Veteran through his attorney, indicated that he wished to withdraw his appeal as to the issue of entitlement to service connection for diabetes mellitus type II.  A substantive appeal may be withdrawn on the record at a hearing by the veteran at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  As the Veteran withdrew his appeal as to the issue of entitlement to service connection for diabetes mellitus type II, there remains no allegation of error of fact or law for appellate consideration.  The Board therefore has no jurisdiction to review this issue. 


ORDER

The issue of entitlement to service connection for diabetes mellitus is dismissed.


REMAND

Service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Gutierrez  v. Principi 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection will also be presumed for certain chronic diseases, including psychoses, if manifest to a compensable degree within one year after discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  The term "psychosis" includes schizophrenia.  See 38 C.F.R. § 3.384 (2011). 

The Veteran's service records reveal that at his March 1970 enlistment examination he was clinically evaluated as psychiatrically normal.  Service treatment records of April and May 1970 note that the Veteran was passive aggressive, but did not diagnose a passive aggressive personality disorder.  In May 1970, it was noted that the appellant was in the correctional custody platoon.  Significantly, no in-service examiner diagnosed a mental illness.

The appellant was released from active service in June 1970 after a finding of unsuitability due to inaptitude.  His June 1970 separation physical did not diagnose a psychiatric disorder.  

Post service treatment records including both private and VA outpatient treatment records, show that the Veteran has been diagnosed with and treated for schizophrenia and a schizo affective disorder.  

In support of his claim the Veteran has submitted two medical opinions.  A March 2010 letter from Ernesto Perez, M.D., notes that the Veteran is his patient and that he suffers from posttraumatic stress disorder, a schizo affective disorder and generalized anxiety.  Dr. Perez opined that all of these disorders stemmed  from his time in service during the 1970's.  Dr. Perez did not state that he reviewed the appellant's service treatment records, or any portion of the claims file prior to rendering this opinion.

In a May 2010 letter from a treating VA psychiatrist the provider noted that she had been treating the Veteran since 2009 for a schizoaffective disorder.  She noted that the Veteran had denied a history of mental illness prior to military service and that he reported that his problems started during basic training.  She stated that the appellant reported that things were stressful for him and that he started hearing voices in service.  She opined that the Veteran's mental illness was most likely than not related to the stressful experiences during his military tour.  This examiner did not acknowledge reviewing the claims file.

At a June 2011 hearing before the undersigned the Veteran testified that he started hearing voices while on active duty.  He stated that he had suicidal and homicidal ideations in service including voices telling him to kill his drill instructor.  The claimant stated that he did not tell anyone due to low self esteem and because he was too embarrassed to talk.  He testified that he experienced a lot of stress during training and felt like he was being singled out.  He testified that he did not tell anyone anything about the voices and that he only wrote one letter to his mother and told her everything was OK.  He denied hearing any voices prior to service.  

Significantly, a review of the entire record raises questions as to the etiology of any currently diagnosed psychiatric disorder.  In this regard, in November 1986, the appellant was treated for alcohol dependence at Stutzman A.T.C. in Buffalo, New York.  At that time the appellant reported that as a child his father attempted to hang him.  The claimant also reported an extensive history of felony convictions, a long history of alcohol abuse since the age of 13, and polysubstance abuse since age 15.  Notably, while the appellant reported receiving a general discharge from the service due to an inability to adjust to military life, he did not report a history of in-service psychiatric pathology. 

Further, in January 2003, the appellant was examined by Robert Cicarell, M.D.  At that time he reported a history of heroin and cocaine dependence beginning at age 16 and continuing until 1999.  (The appellant was born in February 1953.)  The claimant was noted to have served on active duty for two months, but the appellant did not describe any in-service history of psychiatric difficulties.  

In light of the conflicting evidence discussed above the Board finds that the appellant should be examined by a VA examiner to determine the nature and etiology of any diagnosed psychiatric disorder.  38 C.F.R. § 3.159.

Accordingly, this case is REMANDED for the following action:

1.  The RO must schedule the Veteran for VA psychological and psychiatric examinations to determine the nature and etiology of any diagnosed psychiatric disorder.  For any psychiatric disorder diagnosed the examiner must opine whether it is at least as likely as not that the disability is related to service.  The claims folders must be made available to the examiner.  In rendering any opinion the examiners must address the appellant's complete psychiatric history, as well as his long history of alcohol and polysubstance abuse.  A complete rationale for any opinion rendered must be provided.

2.  Following the completion of the above as well as completing any other duty that may be present under VA's duty to assist the appellant, the RO must readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


